Title: From George Washington to Joshua Loring, 30 April 1777
From: Washington, George
To: Loring, Joshua

 

Sir
Morristown 30th April 1777.

I beg leave to refer you to a Letter from Elias Boudinot, Esqre, which accompanies this, for an Answer to your Two favors of the 24th Ulto & 8th Instant. That Gentn is appointed to the Office of Commissary of Prisoners in the Army of the American States, and I am to request that whatever business you may have to negotiate in that line, may be transacted with him in future. I am Sir Yr Most Obedt Servt

G: W—h—n

